Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered March 10, 1998, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the disparity between the sentence offered to him as part of a plea offer and that imposed upon his conviction establishes that the trial court impermissibly penalized him for exercising his right to a trial. This contention is without merit. The comments by the trial court indicated that it did not improperly enhance the defendant’s sentence based on his choice to go to trial. Rather, the sentence was based on the defendant’s criminal background and the circumstances of the crime (see, People v Ruiz, 287 AD2d 662; People v Robinson, 287 AD2d 582; People v Overton, 210 AD2d 354; see also, People v Pena, 50 NY2d 400, 411-412, cert denied 449 US 1087). Florio, J.P., Feuerstein, O’Brien and Adams, JJ., concur.